DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10912937. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the US patent claim flexible electrode array to be placed tangential to tissue in a subdural space.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 12-13, 15-16, 18-20, 23-25, 29-33	 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson (US 6024702), cited previously, in view of Hua (WO 2011084788), both cited in IDS.
Regarding claim 1, Iverson discloses a subdural sound comprising an elongated structure 10 configured to be placed within a subdural space of a brain area of a patient (Fig. 9, 11, column 3 lines 64-65, column 4 lines 38-40, the electrodes of the present invention are preferably used as subdural electrodes and are inserted between the brain surface S and the dura D, a central axial core and a removable stylet within the axial core); and an electrode 10 comprising an elongated body, a plurality of electrical contacts disposed on a substantially flat first side of the elongated body (Figs. 5, 10, column 3 lines 57-60, The implantable electrode comprises a flexible electrode body adapted to contact human body tissue. As can be seen in the Figures, the electrode body may be any shape, but is preferably flat and elongate, cylindrical), and a soundage channel defined along a longitudinal axis of the electrode and open at opposite ends, wherein the soundage channel at the leading end of the electrode is fitted on the trailing end of the elongated structure of the subdural sound so as to be advanced (Figs. 9, 11, column 3 lines 64-65, column 4 lines 38-40, a central axial core and a removable stylet within the axial core. The electrodes of the present invention are preferably used as subdural electrodes and are inserted between the brain surface S and the dura D), 
However Iverson does not disclose when the subdural sound is placed within the subdural space, to a target site in the subdural space for tangential placement on target tissue in the subdural space of the brain area. Hua discloses when the subdural sound is placed within the subdural space, to a target site in the subdural space for tangential placement on target tissue in the subdural space of the brain area (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing the application, to modify the device of Iverson by adding when the subdural sound is placed within the subdural space, to a target site in the subdural space for tangential placement on target tissue in the subdural space of the brain area as taught by Hua in order to facilitate controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
Concerning claim 2, Iverson discloses the subdural sound comprises the elongated structure with at least one substantially flat surface (Fig. 9, column 3 lines 64-65, a central axial core and a removable stylet within the axial core).
With respect to claim 3, Iverson discloses the sound has a substantially rectangular cross section at points along a longitudinal axis of the elongated structure of the sound (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
Regarding claim 4, Iverson in view of Hua, specifically Hua discloses the soundage channel of the electrode defines an inner channel space, with a substantially rectangular cross section, to be snugly fitted on the elongated structure of the subdural sound having the substantially rectangular cross section (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
Concerning claim 5, Iverson discloses Iverson in view of Hua, specifically Hua discloses the subdural sound further comprises a distance determination mechanism configured to indicate penetration distance of the subdural sound into the subdural space (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
Concerning claim 8, Iverson discloses the elongated structure of the subdural sound includes a body with stiffness gradient such that a leading end of the elongated structure is more flexible than at least another portion of the body (Figs. 5, 10, column 3 lines 57-60, The implantable electrode comprises a flexible electrode body adapted to contact human body tissue. As can be seen in the Figures, the electrode body may be any shape, but is preferably flat and elongate, cylindrical).
With respect to claim 9, Iverson in view of Hua, specifically Hua disclosed the elongated structure of the subdural sound includes an elongated sound body with stiffness characteristics that restrict transverse deflection of the body along a transverse axis of the elongated sound body, the stiffness characteristics of the elongated sound body further configured to allow partial deflection along a normal axis that is normal to the transverse axis and a longitudinal axis of the elongated sound body (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
Regarding claim 10, Iverson discloses the soundage channel is defined within the elongated body of the electrode (Fig. 9, column 3 lines 64-65, a central axial core and a removable stylet within the axial core). 
With respect to claim 12, Iverson discloses the elongated body of the electrode comprises a chain of body sections, wherein at least some of the body sections include tapered ends along a longitudinal axis of each of the at least some of the body sections, and wherein each of the plurality of electrical contacts is disposed at a respective different one of the body sections (Figs. 5, 10, column 4 lines 1-2, A connector portion is connected to the electrode body. The connector portion has a plurality of connectors).
Regarding claim 13, Iverson in view of Hua, specifically Hua discloses the elongated structure of the subdural sound includes a lubricious elongated sound body, and wherein the electrode soundage channel fitted on the trailing end of the elongated structure of the subdural sound is configured to be advanced towards a leading end of the elongated structure of the subdural sound by sliding along the lubricious elongated sound body of the subdural sound (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
With respect to claim 15, Iverson discloses each of the plurality of electrical contacts comprises one or more of: a stainless-steel contact (Column 3 lines 44-45, plurality of spaced aligned flat electrical stainless steel contact disks), or a platinum contact.
Regarding claim 16, Iverson discloses the electrode comprises multiple folded electrode strips defining the elongated body, the multiple folded electrode strip configured to be unfolded for deployment over the target tissue in the subdural space (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
With respect to claim 18, Iverson discloses forming a hole to access target tissue in a subdural space in a brain area of a patient (Iverson: Fig. 10, column 4 lines 38-40, subdural electrodes and are inserted between the brain surface S and the dura D, Hua: Fig. 8, Section 0046, drilling of a non-orthogonal hole through the cranium by a self-drilling shaft); directing a subdural sound comprising an elongated structure through the hole to displace a leading end of the elongated structure of the subdural sound to a target site within the subdural space (Fig. 9,11, column 3 lines 64-65, column 4 lines 38-40, a central axial core and a removable stylet within the axial core. the electrodes of the present invention are preferably used as subdural electrodes and are inserted between the brain surface S and the dura D); 
Hua discloses fitting a soundage channel of an electrode on a trailing end of the elongated structure of the subdural sound, the soundage channel defined along a longitudinal axis of the electrode, with the electrode further comprising an elongated body and a plurality of electrical contacts disposed on a substantially flat first side of the elongated body (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style), the soundage channel being open at opposite ends of the electrode; and advancing the electrode towards the leading end of the subdural sound for placement tangential to the target tissue in the subdural space of the patient (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
Concerning claim 19, Iverson discloses the subdural sound comprises an elongated structure with at least one substantially flat surface, and having a substantially rectangular cross section at points along a longitudinal axis of the elongated structure of the subdural sound (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).	 
With respect to claim 20, Iverson discloses the soundage channel defines an inner channel space with a substantially rectangular cross section, and wherein fitting the soundage channel on the trailing end of the elongated structure of the subdural sound comprises snugly fitting the soundage channel, with the substantially rectangular cross section, on the elongated structure with the substantially rectangular cross section (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
With respect to claim 23, Iverson in view of Hua, specifically Hua discloses the elongated structure of the subdural sound includes an elongated sound body with stiffness characteristics that restrict transverse deflection of the elongated sound body along a transverse axis of the elongated sound body, the stiffness characteristics of the elongated sound body further configured to allow partial deflection along a normal axis that is normal to the transverse axis and a longitudinal axis of the elongated sound body (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
Regarding claim 24, Iverson in view of Hua, specifically Hua discloses fitting the soundage channel on the trailing end of the elongated structure of the subdural sound comprises: fitting the trailing end of the elongated structure of the subdural sound within the soundage channel defined in the elongated body of the electrode (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient, or fitting the trailing end of the elongated structure of the subdural sound within the soundage channel defined in a sleeve disposed on a second side of the elongated body of the electrode.
Concerning claim 25, Iverson discloses withdrawing, subsequent to placement of the electrode, the subdural sound; and repeating the directing, fitting, and advancing for one or more other subdural sounds and for one or more electrodes, at respective one or more locations in the subdural space (Fig. 11, column 4 lines 38-40, the electrodes of the present invention are preferably used as subdural electrodes and are inserted between the brain surface S and the dura D).
Concerning claim 28, Iverson discloses the electrode comprises multiple folded electrode strips defining the elongated body, and wherein the method further comprises: unfolding the multiple folded electrode strips defining the elongated body to deploy the unfolded electrode strips over the target tissue (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
With respect to claim 29, Iverson discloses an elongated body;
a plurality of electrode contacts disposed on a substantially flat first side of the elongated body (Figs. 5, 10, column 3 lines 57-60, The implantable electrode comprises a flexible electrode body adapted to contact human body tissue. As can be seen in the Figures, the electrode body may be any shape, but is preferably flat and elongate, cylindrical); and a soundage channel defined along a longitudinal axis of the elongated body and open at opposite ends, the soundage channel configured to be fitted on a trailing end of an elongated structure of a subdural sound (Figs. 9, 11, column 3 lines 64-65, column 4 lines 38-40, a central axial core and a removable stylet within the axial core. The electrodes of the present invention are preferably used as subdural electrodes and are inserted between the brain surface S and the dura D), 
However Iverson does not disclose configured to be placed within a subdural space of a brain area of a patient, in order to advance the electrode for tangential placement on target tissue in the subdural space. Hua discloses configured to be placed within a subdural space of a brain area of a patient, in order to advance the electrode for tangential placement on target tissue in the subdural space (Fig. 8, Section 0046, an inner compartment of the shaft is unlocked and removed from the outer threaded portion, leaving a cylindrical conduit. This conduit allows one or more electrode arrays to be inserted into the epidural or subdural space, the electrode array can be directed similarly to spinal cord stimulation electrode array using mechanical turning by a small bend in the distal tip of the inner style). This allows for controlled placement of the electrode array to the targeted tissue in the subdural space of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing the application, to modify the device of Iverson by adding when the subdural sound is placed within the subdural space, to a target site in the subdural space for tangential placement on target tissue in the subdural space of the brain area as taught by Hua in order to facilitate controlled placement of the electrode array to the targeted tissue in the subdural space of a patient.
Regarding claim 30, Iverson discloses the soundage channel is defined within one of: the elongated body (Figs. 5, 10, column 3 lines 57-60, The implantable electrode comprises a flexible electrode body adapted to contact human body tissue. As can be seen in the Figures, the electrode body may be any shape, but is preferably flat and elongate, cylindrical), or a sleeve disposed on a second side of the elongated body of the electrode.
Concerning claim 31, Iverson discloses the elongated body comprises a chain of body sections, wherein at least some of the body sections include tapered ends along a longitudinal axis of each of the at least some of the body sections, and wherein each of the plurality of electrical contacts is disposed at a respective different one of the body sections (Figs. 5, 10, column 4 lines 1-2, A connector portion is connected to the electrode body. The connector portion has a plurality of connectors).
With respect to claim 32, Iverson discloses multiple folded electrode strips defining the elongated body, the multiple folded electrode strips configured to be unfolded for deployment over the target area inside the body of the patient (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
Regarding claim 33, Iverson discloses the soundage channel defines a substantially rectangular cross section, at points along a longitudinal axis of the soundage channel, snugly fittable on a trailing end of the elongated structure of the subdural sound, having a corresponding substantially rectangular cross section at points along a longitudinal axis of the elongated structure of the subdural sound, when the elongated structure of the subdural sound is placed within the subdural space of the patient (column 3 lines 59-61, the electrode body may be any shape, but is preferably flat and elongate, cylindrical, or substantially rectangular).
Claim 6-7, 21-22, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iverson (US 6024702) cited previously in view of Hua (WO 2011084788) and further in view of Paspa (US 20030009207) cited in IDS. 
Concerning claims 6, 21, and 26-27 Iverson in view of Hua does not disclose the distance determination mechanism comprises a plurality of markings disposed along the elongated structure to indicate the penetration distance of the subdural sound. Paspa discloses the distance determination mechanism comprises a plurality of markings disposed along the elongated structure to indicate the penetration distance of the subdural sound (Section 0031, Various materials including metallic or ceramic materials are used for the markings 112 to provide radiopacity, the markings 112 are made of radio-opaque material to facilitate implantation when X-ray or other known techniques are used during the installation). This allows for proper visualization of the electrode array when being implanted to ensure it reaches the target tissue in the subdural space of a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing the application, to modify the device of Iverson in view of Hua by adding a plurality of markings disposed along the elongated structure to indicate the penetration distance of the subdural sound as taught by Paspa in order to facilitate proper visualization of the electrode array when being implanted to ensure it reaches the target tissue in the subdural space of a patient.
Concerning claim 7, Paspa discloses the plurality of markings comprise radiopaque markings (Section 0031, Various materials including metallic or ceramic materials are used for the markings 112 to provide radiopacity, the markings 112 are made of radio-opaque material to facilitate implantation when X-ray or other known techniques are used during the installation). This allows for proper visualization of the electrode array when being implanted to ensure it reaches the target tissue in the subdural space of a patient.
With respect to claim 22, Paspa discloses fitting the soundage channel on the trailing end of the elongated structure of the subdural sound comprises: determining penetration distance of the subdural sound into the subdural space based on markings disposed on the elongated structure of the subdural sound; and fitting one of a plurality of available electrodes with a length selected based on the determined penetration distance (Section 0031, Various materials including metallic or ceramic materials are used for the markings 112 to provide radiopacity, the markings 112 are made of radio-opaque material to facilitate implantation when X-ray or other known techniques are used during the installation). This allows for proper visualization of the electrode array when being implanted to ensure it reaches the target tissue in the subdural space of a patient.
Claim(s) 14, 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Iverson (US 6024702) cited previously in view of Hua (WO 2011084788) as applied to claim 1 above, and further in view of Geske et al. (US 20050234507) cited in IDS. 
Concerning claim 14, However Iverson does not disclose an adapter fitted at one of an operator-end of the subdural sound or a trailing opening of the soundage channel, the adapter configured to at least direct irrigation fluids from a fluid source for delivery via the soundage channel. Geske discloses an adapter fitted at one of an operator-end of the subdural sound or a trailing opening of the soundage channel, the adapter configured to at least direct irrigation fluids from a fluid source for delivery via the soundage channel (sections 0026, 0030, a guidewire can be introduced through delivery element and facilitate attachment to an agent delivery device, such as a syringe, or to facilitate attachment to a fluid extraction device). This allows for the delivery lumen to be able to deliver a guidewire as well as another device such as a fluid delivery device/syringe for injection and withdrawal of fluid. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Iverson in view of Hua by adding luer-lock as taught by Geske in order to facilitate delivery lumen to be able to deliver a guidewire as well as another device such as a fluid delivery device/syringe for injection and withdrawal of fluid.
With respect to claim 17, Iverson in view of Hua as applied to claim 1 above, and further in view of Geske, specifically Geske discloses the sound further includes an irrigation channel, different from the soundage channel, configured to receive irrigation fluids dispensed through a perforated end located near a leading tip of the elongated structure of the electrode (sections 0026, 0030, a guidewire can be introduced through delivery element and facilitate attachment to an agent delivery device, such as a syringe, or to facilitate attachment to a fluid extraction device). This allows for the delivery lumen to be able to deliver a guidewire as well as another device such as a fluid delivery device/syringe for injection and withdrawal of fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792